UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4503



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOB HILL, a/k/a Shawn, a/k/a Marcos Leon,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-280)


Submitted: March 30, 2006                      Decided: April 5, 2006



Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cameron B. Littlejohn, Jr., Columbia, South Carolina, for
Appellant.   Arthur Bradley Parham, OFFICE OF THE UNITED STATES
ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Bob Hill pled guilty to a single count of possessing with

the intent to distribute 500 grams or more of cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) (2000).               The district court

sentenced Hill to the mandatory statutory minimum sentence for a

violation of § 841(b)(1)(B) of 120 months’ imprisonment, eight

years    of   supervised   release,      and   ordered   payment    of   a   $100

statutory assessment.1      Hill’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal, but questioning whether the

district court complied with Fed. R. Crim. P. 11, and whether the

sentence imposed was reasonable.          Hill was given an opportunity to

file a pro se brief, but has failed to do so.

              Hill did not move in the district court to withdraw his

guilty plea, therefore his challenge to the adequacy of the Rule 11

hearing   is    reviewed   for   plain    error.     See   United   States     v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).               We have carefully

reviewed the transcript of the Rule 11 hearing and find no plain



     1
      While Hill objected in the district court to the application
of the § 841(b)(1)(B) enhanced penalties to his sentence, we find
the district court properly determined that Hill was subject to the
enhanced penalties based on the fact of his prior felony drug
convictions, which Hill did not contest.      See United States v.
Thompson, 421 F.3d 278, 282, 283-86 (4th Cir. 2005), cert. denied,
___ U.S.     , 2006 WL 521274 (U.S. Mar. 6, 2006) (No. 05-7266);
United States v. Cheek, 415 F.3d 349, 354 (4th Cir.), cert. denied,
126 S. Ct. 640 (2005). The calculated guideline range in this case
was less than the mandatory statutory minimum.

                                    - 2 -
error in the district court’s acceptance of Hill’s guilty plea.2

See United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

Moreover, because the district court properly determined that Hill

was   subject    to     the    enhanced      penalties      as    set   forth     in

§ 841(b)(1)(B), we find that its imposition of a sentence at the

statutory mandatory minimum was patently reasonable because it was

required by statute.          See United States v. Hughes, 401 F.3d 540,

546-47 (4th Cir. 2005).

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Hill’s conviction and sentence.                   This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move    in    this   court    for   leave    to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.




      2
      We note specifically that the district court informed Hill
during his plea colloquy that he was subject to a ten year
statutorily-mandated minimum sentence, and Hill stated that he
nonetheless wished to plead guilty.

                                      - 3 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -